Order entered January 8, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01631-CV

    IN RE GREYHOUND LINES, INC., FIRST GROUP AMERICA, AND LAVANDA
                    GORDON WASHINGTON, Relator


                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-02505-J

                                          ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. Subject to any agreement of the parties, we ORDER that each party bear its own

costs of this original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE